DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed on May 3, 2021 is acknowledged.
 Claims 1-9 are pending. Claims 1-7 are being examined on the merits. Claims 8-9 are withdrawn.

Response to Arguments
Applicant’s arguments filed May 3, 2021 have been fully considered.
All of the previously made objections and rejections have been withdrawn in view of the 
amendments to the drawings or claims.

Information Disclosure Statement
The information disclosure statement filed April 2, 2019 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p) (a fee was required because the reference cited on the IDS was not supplied, and the reference was later supplied on 05/03/2021, after the first Office action on the merits (MPEP 609.04(b)(II)); note that per MPEP 609.05(a), “Applicant may…correct the deficiency in the previously filed IDS, but the date that the…correction is filed will be the date of the IDS for purposes of determining compliance with 
However, the Examiner notes that the April 2, 2019 IDS contains one reference, to Shin. The same Shin reference is also cited in the October 31, 2019 IDS, and was considered with that IDS. So it appears that the April 2, 2019 Shin reference is a duplicate, and has already been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron (US Patent App. Pub. No. 2010/0267012).

Regarding independent claim 1, Bergeron teaches …
A PNA probe for discrimination or detection of quinolone antibiotic-resistant bacteria (para. 63: “the … probes … are not limited to nucleic acids and may include … analogs of nucleotides such as … PNA; para. 121: “detection of mutations associated with antibiotic resistance genes … for gyrA and parC gene fragments of various bacterial species for which quinolone resistance is importance to monitor); 


	Regarding independent claim 2, Bergeron additionally teaches wherein at least one of a reporter or quencher is attached thereto (para. 65: “detection of the nucleic acids … can include … FRET-based methods such as adjacent hybridization to FRET probes…”). See also para. 138: “Adjacent hybridization probes are designed to be internal to the amplification primers. The 3' end of one probe is labelled with a donor fluorophore while the 5' end of an adjacent probe is labelled with an acceptor fluorophore.”

Regarding dependent claim 3, Bergeron additionally teaches wherein the quinolone 
antibiotic-resistant bacteria is Streptococcus parauberis (Table 8), or Edwardsiella tarda (Table 4).

Regarding claims 4 and 6, which are directed to a composition and kit, respectively, Bergeron additionally teaches a composition (para. 25) and kit (para. 31) for discrimination or detection of quinolone antibiotic-resistant bacteria (para. 121), the composition/kit comprising: a primer pair capable of amplifying the gyrA gene (paras. 72, 382), or the parC gene (paras. 72, 387), which contains an SNP (para. 72), and the PNA probe of claim 1 (see teachings cited above in claim 1). Note also that regarding the parC probe SEQ ID NO:1950, which comprises instant SEQ ID NO:8, Bergeron teaches primers for use with this probe (para. 391: “…K. pneumoniae 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US Patent App. Pub. No. 2010/0267012) as applied to claims 1, 4 and 6 above, and further in view of Kim1 (Mutations in the gyrB, parC and parE Genes of Quinolone-Resistant Isolates and Edwardsiella tarda, J. Microbiol. Biotechnol., 20(12): 1735-1743, 2010) and An (US Patent App. Pub. No. 20030050470). 

Regarding dependent claims 5 and 7, Kim suggests wherein the primer pair is a nucleotide sequence pair of SEQ ID NOs: 22 and 23. Specifically, Kim Fig. 3 teaches SEQ ID NOs. 22 and 23 comprised within a larger sequence (instant SEQ ID NO. 22 has 100% homology to Kim Fig. 3 base pairs 2473 to 2501; instant SEQ ID NO: 23 has 100% homology to the reverse complement of Kim Fig. 3 base pairs 2612 to 2630). 
In addition, Kim teaches primers directed to amplifying a region overlapping with the region spanning instant SEQ ID NOs: 22 and 23. Specifically, Kim Table 1 teaches the PCQ-F primer, which corresponds to Fig. 3 base pairs 2481 to 2501, and the PCQ-R primer, which corresponds to the Fig. 3 reverse complement of base pairs 2681 to 2700. Finally, the instant SEQ ID NO: 8 probe corresponds to Kim Fig. 3 base pairs 2570 to 2582, and Kim Fig. 3 indicates that base pairs 2575 to 2577 correspond to a Ser84 to Ile conversion (i.e., AGC [Wingdings font/0xE0] to ATC) (Fig. 3 and p. 1740, left col., para. 1). Instant SEQ ID NO: 8 and Bergeron SEQ ID NO: 1950 contain the ATC (Ile) codon (i.e., the codon corresponding to quinolone resistance), while Kim Fig. 3 contains the AGC (Ser) codon.
Further, An teaches designing primers and probes based on a known sequence, and additionally teaches an algorithm for defining all possible primers or probes of a given length based on a known sequence (paras. 65-67). Essentially, An teaches that all possible sub-sequences of a known sequence can be considered as a primer or probe for that sequence.

prima facie obvious to design the primers of SEQ ID NOs: 22 and 23 based on the Kim sequence information together with the teachings of An for the purpose of amplifying and detecting fluoroquinolone resistance conferred by the Ser84 to Ile mutation. Bergeron teaches making primers and probes for detecting antibiotic resistance, including to quinolones, in various genes, including parC. Bergeron also teaches the probe of instant SEQ ID NO: 8, and teaches that it is directed to a sequence that is known to be conserved among fluoroquinolone resistant bacteria, but does not specifically teach using that probe to detect E. tarda par C. However, Kim teaches that E. tarda par C can have mutations that can confer quinolone resistance. Kim also teaches that a particular point mutation, i.e., Ser84 [Wingdings font/0xE0] Ile, can confer such resistance, and teaches a region of interest for using PCR to detect that point mutation. The Bergeron probe is directed to the Ser84 [Wingdings font/0xE0] Ile point mutation. Therefore, the ordinary artisan would have been motivated to use the Bergeron probe with primers corresponding to the Kim E. tarda par C region of interest to detect the Ser84 [Wingdings font/0xE0] Ile point mutation, and then use that information to determine the antibiotic resistance status of a particular E. tarda strain. The ordinary artisan would also have been able to design primers to that Kim region based on the teachings of An. This would be particularly straightforward for the forward primer, as the Kim PCQ-F primer and instant SEQ ID NO: 22 overlap almost half of their respective sequences. The ordinary artisan would have had an expectation of success as both Bergeron and Kim teach that these antibiotic resistance sequences are highly conserved across various bacterial species.
It also would have been prima facie obvious to incorporate the Bergeron probe plus the primer pair of Kim and An, as discussed above, and further assembling that primer pair plus probe composition into a kit, as taught by Bergeron, as it is known in the art the grouping assay 

In view of the foregoing, claims 5 and 7 are prima facie obvious over Bergeron in view of Kim and An.


Conclusion
Claims 1-7 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kim was cited in the Information Disclosure Statement submitted November 23, 2018.